Order Recalling Mandate, Allowing Petition for Rehearing and Withdrawing Opinion from Publication.
BRETT, Presiding Judge:
On August 31, 1987, this Court entered an opinion, 742 P.2d 588, in the above styled and numbered appeal. On September 30,1987, the mandate was issued. Appellant has filed a Petition for Rehearing which the Court considers and waives this Court’s Rule requiring the filing of a Petition for Rehearing within twenty days from the date the opinion is filed. After considering the Petition for Rehearing, this Court finds that the petition should be granted, the mandate should be withdrawn and the opinion should be withdrawn from publication.
IT IS THEREFORE THE ORDER OF THIS COURT, that the mandate issued in the above styled and numbered appeal on September 30, 1987, shall be withdrawn, the Petition for Rehearing shall be granted and the opinion entered on August 31, 1987, shall be withdrawn from Publication. A new opinion will be filed in lieu of the opinion being withdrawn.
PARKS, J., concurs.